                        IN THE UNITED ST A TES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                                 WILKES-BARRE DIVISION

IN RE:                                           :       Case No.: 5:18-04224 (HWV)
         GINA ANN FIDACARO                       :       Chapter 13
              Debtor(s)                          :
                                                 :
ACAR LEASING LTD d/b/a                           :
GM FINANCIAL LEASING                             :
          Movant                                 :
                                                 :
v.                                               :
                                                 :
GINA ANN FIDACARO                                :
           Respondent(s)                         :
                                                 :
JACK N. ZAHAROPOULOS                             :
           Trustee                               :

                          ANSWER TO MOTION FOR RELIEF OF
                     ACAR LEASING LTD d/b/a GM FINANCIAL LEASING
                             ON BEHALF OF RESPONDENT

         AND NOW COMES Respondent, by and through her attorneys, Newman Williams, P.C.,

and in Answer to the Motion of ACAR LEASING LTD d/b/a GM FINANCIAL LEASING for

Relief from Stay avers:

     1. Admitted.

     2. Admitted.

     3. Admitted in part and denied in part. It is admitted as to the date of the contract and the type

         of vehicle. The remaining allegations are denied as statements or conclusions of law or

         requests for relief. By way of further answer, Movant has failed to produce the assignment

         demonstrating it is in fact a real party-in-interest.

     4. Admitted to all averments except the value of the vehicle. Debtor is without knowledge

         sufficient to respond to this allegation.




Case 5:18-bk-04224-HWV              Doc 26 Filed 05/24/21 Entered 05/24/21 09:21:13               Desc
                                    Main Document    Page 1 of 2
   5. Denied. The lease was to mature in May 2021 but Debtor turned the vehicle in early in

       March 2021 at the dealership where she acquired the vehicle (W. S. HEALEY

       CHEVROLET BUICK INC). Debtor completed all payments under the terms of the lease

       agreement.

   WHEREFORE, Respondent respectfully requests this Honorable Court for an Order that the

Motion of ACAR LEASING LTD d/b/a GM FINANCIAL LEASING for Relief from Stay be

denied, and for such other and further relief as the Honorable Court deems just and appropriate.

                                             NEWMAN WILLIAMS P.C.


                                             By: /s/ Robert J. Kidwell
                                                    Robert J. Kidwell, Esquire
                                                    Attorney for Respondent
                                                    PO Box 511, 712 Monroe Street
                                                    Stroudsburg, PA 18360
                                                    (570) 421-9090; fax (570) 424-9739
                                                    rkidwell@newmanwilliams.com




Case 5:18-bk-04224-HWV          Doc 26 Filed 05/24/21 Entered 05/24/21 09:21:13               Desc
                                Main Document    Page 2 of 2
